Case 2:19-cv-20751-CCC-MF Document 24 Filed 07/27/21 Page 1 of 8 PageID: 304




NOT FOR PUBLICATION
                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

    TIMOTHY SHELLEY,                                        Civil Action No.: 19-20751
                     Plaintiff,
    v.
                                                              OPINION
    CHRISTOPHER ACADEMY AND
    CHRISTOPHER ACEMDY OF PRE-SCHOOL
    LEARNING, INC.,
                     Defendants.



CECCHI, District Judge.
         This matter comes before the Court on the motion to dismiss plaintiff Timothy Shelley’s

(“Plaintiff”) First Amended Complaint (ECF No. 16, “FAC”) filed by defendants Christopher

Academy and Christopher Academy of Pre-School Learning, Inc. (“Defendants”) pursuant to

Federal Rule of Civil Procedure Rule 12(b)(6) (ECF No. 18). Plaintiff opposed Defendants’

motion (ECF No. 20), and Defendants replied (ECF Nos. 19, 23).1 The Court decides this matter

without oral argument pursuant to Fed. R. Civ. P. 78(b). For the reasons set forth below,

Defendants’ motion to dismiss is granted.




1
  While Plaintiff filed his opposition more than 14 days after Defendants filed their pending motion
in contravention of L. Civ. R. 7.1(d)(2), the Court nevertheless has considered each of the parties’
submissions in connection with this matter.
Case 2:19-cv-20751-CCC-MF Document 24 Filed 07/27/21 Page 2 of 8 PageID: 305




I.     BACKGROUND

           a. Factual Background

       Pro se Plaintiff, a male in his early 50’s, brings this negligence action against Defendants

in connection with their alleged failure to protect him from repeated instances of molestation that

Plaintiff claims took place on the premises of the pre-school that he attended in the mid-1970s.

Further, Plaintiff asserts that he enjoyed an “invitee” status on the school’s premises as his parents

paid the school tuition on his behalf, and that Defendants breached their duty to protect him when

the school “allowed him to be sexually assaulted and battered on [their] premises” by an unnamed

female teacher and a “male visitor.” See FAC at 7–11. Although these allegations took place

over 40 years ago, Plaintiff avers that he did not have any memory the alleged assaults until 2018.

       Plaintiff alleges that he was first assaulted in October 1974 after a teacher interrupted

Plaintiff’s class to inform him that an “‘important visitor’ wanted to speak with him.” Id. at 6.

Plaintiff alleges that the teacher then drugged him with a “liquid, orangish-pink in color, in a small

flat-bottom throw-away paper cup.” Id. Plaintiff further alleges that, after he awoke, the visitor

sexually assaulted him. Id. at 7. Plaintiff contends that, later that fall, the visitor drugged and

sexually assaulted him in a similar manner—including with aid from the teacher. Id. at 8, 11.

While Plaintiff alleges that Defendants failed to “protect” him from these assaults, he does not

allege that Defendants were, or should have been, aware of any allegations of assault on the

school’s premises, including against the teacher or the visitor.

       Plaintiff attempts to explain his lack of memory of these assaults by alleging that, following

the first instance of assault, he “drew a picture of a spider on a small chalkboard, which frightened

him, [such that] he did not recall anything further” about the abuse at the school for several years.




                                                  2
Case 2:19-cv-20751-CCC-MF Document 24 Filed 07/27/21 Page 3 of 8 PageID: 306




FAC at 8. Plaintiff further claims that, as a result, he “did not remember” the alleged assaults until

2018. ECF No. 20 at 2 (“Opp.”).

        The Court notes that two days after Plaintiff brought his initial Complaint in this case, he

brought a strikingly similar tort action against a summer camp that he attended during the mid-

1970’s. Shelley v. Linden High School and Linden Public Schools, ECF No. 19-20907, ECF No.

1 (D.N.J. 2019). In that case, Plaintiff alleged, like here, that he was drugged with an “orange

liquid” and sexually assaulted by a man while attending a school-sponsored event, and that, as a

result of the alleged trauma, Plaintiff “did not [remember]” the alleged assault until 2018. Id.;

ECF No. 19-20907, ECF No. 27. On November 2, 2020, U.S. District Judge John Vazquez

dismissed Plaintiff’s action because Plaintiff’s complaint did “not include factual allegations as to

what duty the [defendants] owed Plaintiff and how the [defendants] breached that duty.” Shelley,

ECF No. 19-20907, ECF No. 24 at 5 (D.N.J. 2020). Judge Vazquez subsequently dismissed

Plaintiff’s amended complaint on the same grounds. ECF No. 19-20907, ECF No. 39.

        Plaintiff also maintains a personal blog in which he alleges that he and his family were

drugged and sexually assaulted by various figures—including by supernatural beings and CIA

operatives—on numerous other occasions. 2 See ECF No. 18-2 at 12–15 (alleging sexual assault

allegations concerning CIA operatives, a man from Zimbabwe, “Wonder Woman,” and white

supremacists). Aside from these allegations of sexual assault, Plaintiff’s blog also contains posts

that purport to effectuate government conspiracy theories regarding, for example, the holocaust.

Id. at 32.




2
  The parties neither dispute the existence of Plaintiff’s blog posts, nor that several of his blog
posts include allegations of sexual assault. In fact, in opposition to Defendants’ motion to dismiss,
Plaintiff referenced his blog posts while asserting that he previously detailed “other events that
happened at Christopher Academy.” ECF No. 20 at 3.
                                                  3
Case 2:19-cv-20751-CCC-MF Document 24 Filed 07/27/21 Page 4 of 8 PageID: 307




           b. Procedural Background

       Plaintiff brought his initial Complaint in this matter on November 25, 2019. ECF No. 1.

This Court dismissed Plaintiff’s initial Complaint for failing to state a claim for relief, finding that

“Plaintiff does not identify who allegedly assaulted him or when the assault occurred. He also

does not state if: the person or persons who assaulted him worked at Christopher Academy, he

spoke to anyone about the alleged assault at the time or in the forty-five years since it occurred,

there was a failure to investigate employees by Defendants, any complaints about sexual assault

were reported to Defendants, there was any other reason why Defendants should be held liable for

the alleged assault, or if he has sought information from Defendants or non-parties regarding the

alleged incident.” ECF No. 14.

       Subsequently, on October 15, 2020, within two years of allegedly remembering the

assaults, Plaintiff brought the FAC against Defendants, asserting that Defendants committed

negligence under a premises liability theory by failing to “protect” him. ECF No. 16.

II.    LEGAL STANDARD

           a. Federal Rule of Civil Procedure 12(b)(6)

       To survive dismissal under Rule 12(b)(6), a complaint must meet the pleading requirements

of Rule 8(a)(2) and “contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted). In

evaluating the sufficiency of a complaint, a court must also draw all reasonable inferences in favor

of the non-moving party. Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008).

Ultimately, a complaint “that offers ‘labels and conclusions’ or . . . tenders ‘naked assertions’

devoid of further factual enhancement,” will not withstand dismissal under Rule 12(b)(6). Iqbal,

556 U.S. at 678 (citations omitted).



                                                   4
Case 2:19-cv-20751-CCC-MF Document 24 Filed 07/27/21 Page 5 of 8 PageID: 308




         Because Plaintiff is proceeding pro se, however, the Court construes the Complaint

liberally and holds it to “less stringent standards than formal pleadings drafted by lawyers.” Haines

v. Kerner, 404 U.S. 519, 520 (1972). Still, pro se litigants “must allege sufficient facts in their

complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.

2013).

III.     DISCUSSION

            a. Failure to State a Claim3

         Defendants assert that dismissal of Plaintiff’s action is warranted under Rule 12(b)(6)

because, among other reasons, (1) Plaintiff has failed to articulate any duty that Defendants owed

to him, and, to the extent that he has articulated a duty, he has nevertheless failed to allege that

Defendants breached such a duty, and (2) Defendants are immune from suit under the Charitable

Immunity Act, N.J.S.A. 2A:53A–7. 4 See generally ECF No. 18.



3
  As a preliminary matter, contrary to Defendants’ argument (ECF No. 18 at 16), the Court retains
subject matter jurisdiction over the FAC pursuant to 28 U.S.C § 1332(a) as (1) there is complete
diversity of citizenship between the parties and (2) Plaintiff has adequately pleaded over $75,000
in damages. See Higgins v. Wells Fargo Bank, N.A., No. 15-1409, 2017 WL 1086327, at *5
(D.N.J. Mar. 21, 2017).

The Court also notes that Plaintiff’s claim is considered timely at this stage. While negligence
actions ordinarily fall under the two-year statute of limitations period of N.J. Stat. Ann. § 2A:14–
2(a), a plaintiff may still toll the statute of limitations by explaining why he “reasonably could not
have discovered [his] cause of action in time to comply with the limitation period.” Phillips v.
Gelpke, 190 N.J. 580, 595–96 (2007) (describing New Jersey’s “discovery rule”). Here, as in other
childhood sexual assault cases, Plaintiff’s argument as to timeliness, which “consists of ‘I forgot,
and then I remembered,’” is sufficient as the credibility of Plaintiff’s memory is “an issue for the
jury to decide.” Doe v. R.J.L., No. 4640-16, 2018 WL 1955063, at *6 (N.J. Super. Ct. App. Div.
Apr. 26, 2018) (citations omitted).
4
  As noted above, the Court previously dismissed Plaintiff’s initial Complaint (ECF No. 14), which
asserted sexual battery, false imprisonment, intentional infliction of emotional distress, and
negligence claims against Defendants and the American Montessori Society (ECF No. 1). In the
FAC, Plaintiff no longer lists the American Montessori Society as a defendant and asserts that he
has “drop[ped]” all of his claims “except those for negligence . . . and any [others] stated [in the
FAC].” FAC at 5. Insofar as Plaintiff still brings his intentional tort claims against Defendants,
                                                  5
Case 2:19-cv-20751-CCC-MF Document 24 Filed 07/27/21 Page 6 of 8 PageID: 309




        While Plaintiff purports that his negligence claim is separate from his premises liability

claim, the Court treats these as “one claim.” See Jackson-Locklear v. William Patterson Univ.,

No. 16-5449, 2018 WL 1942521, at *3–4 (D.N.J. Apr. 24, 2018) (“premises liability” is not a

cause of action under New Jersey law, but, rather, a theory in which a plaintiff may bring a

negligence claim) (citations omitted). To establish such a claim, Plaintiff must plead four

elements: “(1) a duty of care; (2) a breach of that duty; (3) actual and proximate causation; and (4)

damages.”     Id.   Here, the critical issue is whether Plaintiff has alleged sufficient facts

demonstrating that Defendants owed him a duty of care, that is, whether the school should have

reasonably foreseen the assaults that Plaintiff, an invitee, allegedly suffered at the hands of the

visitor. See id. (“In premises liability cases, courts consider several factors to determine the duty

of care owed, including the relationship of the parties, the nature of the attendant risk, a defendant's

opportunity and ability to exercise reasonable care, and public policy considerations.”) (citations

omitted).

        Plaintiff has asserted no plausible allegations that Defendants “were or should have been

aware” that their employees or visitors were inclined to assault Plaintiff or any of his classmates

at the school, and, therefore, that Defendants owed Plaintiff such a duty of care. See id. (dismissing

negligence claim against a college fraternity where the plaintiff, who was assaulted by one of the

fraternity’s members at a party, failed to allege that the fraternity “w[as] or should have been



Plaintiff has failed to state a claim for relief. First, Plaintiff’s intentional tort claims could only be
recognized under a respondeat superior theory of liability as Defendants are not alleged to have
assaulted Plaintiff. Second, even under the doctrine of respondeat superior, Defendants are not
liable for the torts that their employee committed “beyond the scope of [her] employment.” Brijall
v. Harrah’s Atl. City, 905 F. Supp. 2d 617, 622 (D.N.J. 2012); see also Moody v. Atl. City Bd. of
Educ., 870 F.3d 206, 216 (3d Cir. 2017) (“[T]he general rule is that sexual harassment committed
by [an employee] is not conduct within the scope of employment.”) (citations omitted). And, here,
Defendants’ employee, the teacher, would have acted “beyond the scope of her employment” if
she aided and abetted the visitor to assault Plaintiff.
                                                    6
Case 2:19-cv-20751-CCC-MF Document 24 Filed 07/27/21 Page 7 of 8 PageID: 310




aware” that its member-assailant “was a risk to women”). Indeed, noticeably missing from

Plaintiff’s FAC are allegations that Defendants ever received assault-related complaints asserted

against teachers and/or visitors at the school, and, to the extent that it did, that Defendants failed

to investigate and subsequently prevent such incidents. Instead, Plaintiff merely alleges that

Defendants “had a duty to protect Plaintiff, a five-year-old child . . . [and] an invitee . . .whose

parents paid [tuition,] which they breached when they allowed him to be sexually assaulted and

battered on their premises.” FAC at 9–10.

       Further, even assuming arguendo that Plaintiff has adequately pleaded that Defendants

owed him such a duty of care, he has nonetheless failed to allege that Defendants breached their

duty. In other words, considering Defendants’ lack of notice regarding any assaults that occurred

on the school’s campus, Plaintiff has failed to allege that they “unreasonably” failed to protect

him. Ramirez v. United States, 998 F. Supp. 425, 435 (D.N.J. 1998) (describing “breach” element

of a negligence claim). Accordingly, as this Court previously held in dismissing Plaintiff’s initial

Complaint (ECF No. 14 at 4), Plaintiff’s negligence claim warrants dismissal because his

conclusory allegations do not state a cause of action. Seinfeld v. O’Connor, 774 F. Supp. 2d 660,

667 (D. Del. 2011) (“[C]onclusory and implausible allegations do not state a cause of action on

which relief may be granted.”).

       Finally, in addition to not being adequately pleaded, Plaintiff’s negligence claim is barred

under the Charitable Immunity Act. N.J.S.A. 2A:53A–7(a). An entity enjoys charitable immunity

against negligence claims where the entity “(1) was formed for nonprofit purposes; (2) is organized

exclusively for religious, charitable or educational purposes; and (3) was promoting such

objectives and purposes at the time of the injury to plaintiff who was then a beneficiary of the

charitable works.” Borovskaia v. Bd. of Educ. of Perth Amboy, No. A-2929-14T1, 2016 WL



                                                  7
Case 2:19-cv-20751-CCC-MF Document 24 Filed 07/27/21 Page 8 of 8 PageID: 311




6091258, at *4 (N.J. Super. Ct. App. Div. Oct. 19, 2016) (“The [Act’s] grant of immunity is to be

applied liberally.”).

        Here, Plaintiff brings a negligence action, and it is undisputed that Defendants are (1) non-

profit organizations, (2) organized exclusively for educational purposes, and (3) at the times at

issue, Plaintiff was a “beneficiary of the educational purpose of the school.” ECF No. 18 at 14.

Although the Act does not immunize charitable entities against claims of “gross negligence,”

Hardwicke v. Am. Boychoir Sch., 188 N.J. 69, 97 (2006), Plaintiff has failed to adequately allege

even simple negligence.      Accordingly, as currently pleaded, Defendants are immune from

Plaintiff’s negligence claim under the Act.

IV.     CONCLUSION

        Thus, for the reasons set forth above, the Court grants Defendants’ motion to dismiss (ECF

No. 18) and the FAC is dismissed without prejudice. An appropriate Order accompanies this

Opinion.

DATE: July 27, 2021.




                                                           CLAIRE C. CECCHI, U.S.D.J.




                                                 8
